Citation Nr: 0415351	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-03 021	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased evaluation for fibromyalgia 
syndrome, currently rated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from March 1990 to August 
1990, and from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The veteran is presently receiving the maximum schedular 
rating for fibromyalgia and he is also considered totally 
disabled for compensation purposes based on individual 
unemployability resulting from service-connected 
disabilities.


CONCLUSION OF LAW

A rating in excess of 40 percent for fibromyalgia is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Code 5025 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in a letter 
dated in May 2003, the rating decision of April 2001, the 
statement of the case dated in February 2002, the 
supplemental statements of the case dated in June 2003, 
September 2003, and December 2003.  These documents included 
a summary of the evidence in the case; citation to pertinent 
laws and regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that VA must provide notice of what 
is needed to support a claim prior to an initial unfavorable 
RO decision.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
This was clearly not done in this case.  While the Court did 
not address whether, and, if so, how, VA can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant was provided an opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the veteran was accorded a specific VA medical 
examination pertinent to the veteran's increased rating claim 
was obtained in February 2000, and that the available medical 
evidence is sufficient for an adequate determination.  The RO 
has obtained all private and VA medical evidence identified 
by the veteran.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

Factual Background.  Outpatient treatment reports from the 
Memphis VAMC, dated from 1994 to 2002, reflect the veteran's 
complaints of painful motion in his hips, shoulders, knees 
and back.  The veteran described his bilateral hip pain as 
sharp, constant, and exacerbated by prolonged sitting, 
standing, or walking.  No weight loss was noted during his 
visits.  

At a VA examination conducted in February 2000, the veteran 
reported pain in the aforementioned areas.  He reported 
needing assistance from his spouse in bathing, shaving, 
dressing and eating.  Physical examination revealed that the 
veteran was having difficulty putting on and taking off his 
socks and shoes.  His weight was 204 pounds.  There was no 
swelling over the ankle areas, although palpation triggered 
some tenderness on the anterior aspect of the right ankle.  
There was no pain to palpation of the right ankle.  Mildly 
painful motion was noted with respect to both ankles.  
Examination of the shoulders showed no muscle wasting or 
tenderness to palpation, but moderate decreased range of 
motion was noted with respect to both shoulders.  Full 
extension of both lower extremities triggered pain in the 
hips, and the veteran was unable to flex his hips without 
excruciating pain.  X-rays showed no bony or soft tissue 
abnormalities in any of the affected joints.  Clinical 
assessment was of polyarthralgias of unknown etiology.  

Treatment reports from the Jackson VAMC, dated in September 
2000 and December 2000, note complaints of arthralgias that 
bothered the veteran on a regular basis.  His weight was 
recorded as 209 pounds, and he denied any weight loss 
problems.  Examination revealed that the extremities had 
negative edema and positive pulses.  Mild, painful decreased 
range of motion was noted, but there was no erythema or 
severe weakness.

Treatment reports from S. Odhav, M.D., dated during this same 
period, note the veteran's complaints of non-specific 
arthralgia/myalgia.  Laboratory testing revealed no evidence 
of anemia, and examination of the musculoskeletal system 
showed no evidence of proximal or distal muscle atrophy, 
weakness or fasciculation.  A complete range of motion of all 
joints was noted.  Clinical assessment was of myalgia with 
myofascial pain.  Arthralgias were also noted by A. Coy, D.O. 
in December 2000.

In a May 2001 statement, the veteran's spouse reported that 
most of the time, she assisted the veteran with bathing.  She 
stated that he was unable to lift his arms above his head, 
causing great difficulty with bathing.  She also reported 
that he was always sick to his stomach, and some days vomited 
after eating.

A July 2002 treatment record from the Memphis VAMC indicates 
that the veteran had a history of joint pain for eleven years 
with no known etiology.  The veteran's initial symptoms 
consisted of "stiffness" after "poisoning" in Desert Storm 
in 1991.  This "poisoning" lead to gastrointestinal blood 
and diarrhea.  The "stiffness" started in both hips, 
shoulders and ankles approximately one week after the 
gastrointestinal problems began.  The stiffness was 
accompanied by soreness and sharp pains in the same areas.  
The veteran reported that these symptoms had become 
progressively worse.  The veteran had tried many drugs 
without success.  He also had had alternating diarrhea, 
constipation, vomiting, pain and gas since 1991 after 
"poisoning."  On examination, the veteran's chest was clear 
to auscultation.  He had decreased range of motion secondary 
to pain in both shoulders, back, hips and ankles.  No 
deformities, nodules, synovitis, or joint effusions were 
noted.  Muscle strength was 5/5.  Clinical assessment was of 
fibromyalgia syndrome over the past eleven years.

The examiner recommended that the veteran begin a solid 
sleeping schedule; an exercise regimen; and using relaxation 
techniques, such as praying or meditating.  The veteran was 
not given a motorized cart for transportation because the 
examiner concluded that his symptoms would worsen after he 
became dependent on it.  

A September 2002 statement from M. D. Hellman, M.D., 
indicated that the veteran had a history of ten years or more 
of progressive multiple joint pain with decreasing range of 
motion.  On physical examination, the veteran was well-
developed, well-nourished, and well-oriented, with 
generalized joint stiffness and pain in all of his joints, 
worse in the hips, knees, shoulders and back.  He was taking 
Ambien, Ultram, and Hydrocodone.  Diagnosis was of 
polyarthralgia.  Dr. Hellman concluded that the veteran was 
"100% employment disabled due to polyarthralgia."

Treatment records from P. A. Brundage, D.O., dated from 
October 2002 to December 2002, continued to reflect joint 
pains and myalgias, but no redness, soreness or limited range 
of motion.  The records also reflect that the veteran was 
positive for depression, but negative for fever or weight 
loss.  Impression was of (1) Gulf War syndrome; (2) irritable 
bowel syndrome and (3) hematochezia.  

Analysis.  The veteran maintains that the current 40 percent 
evaluation for his service-connected fibromyalgia syndrome 
does not adequately reflect the severity of that disability.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Rating Schedule was revised in May 1996 to provide a 
specific diagnostic code and rating criteria for 
fibromyalgia.  See 61 Fed. Reg. 20,438 (May 7, 1996) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5025).  The 
Board concludes that this is the appropriate diagnostic code 
in this case, as the July 2002 VA examiner diagnosed the 
veteran with this disorder, previously unidentified.  That 
diagnostic code provides disability ratings that range from 
10 to 40 percent, dependent upon the frequency and duration 
of exacerbations, based on the whole-body manifestations of 
the disorder, including musculoskeletal pain and tender 
points, fatigue, sleep disturbance, stiffness, paresthesia, 
headache, irritable bowel symptoms, depression, anxiety, or 
Raynaud's-like symptoms.

The current 40 percent rating is the maximum evaluation 
allowed for fibromyalgia, and it contemplates symptoms that 
are constant, or nearly so, and refractory to therapy.  This 
appears to be the veteran's situation.  As the veteran is 
already receiving the highest evaluation for this disability, 
a schedular increase is not warranted.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
must, however, be supported by objective evidence of 
pathology in the joint.  DeLuca, 8 Vet. App. at 202; 38 
C.F.R. § 4.40.

The Board has considered entitlement to additional 
compensation based on DeLuca, but finds that it is not 
warranted.  Deluca held that the question of whether pain and 
functional loss are additionally disabling must be considered 
only when the schedular evaluation is based on limitation of 
motion.  See 38 C.F.R. 4.40, 4.45, and 4.59.  Thus, Deluca 
does not apply to the instant case, as Diagnostic Code 5025 
does not address limitation of motion.  The Board 
additionally observes that the schedular rating criteria for 
fibromyalgia include all of the functional limitations 
resulting from an exacerbation of symptoms.  All of the 
functional limitations have been considered, therefore, in 
assigning the 40 percent rating.  

Moreover, regulations concerning functional loss are not 
applicable to increase the rating where a disability is rated 
at the maximum level provided by the diagnostic code under 
which it is rated, as is the veteran's situation.  See 
VAOPGCPREC 36-97 (holding that consideration must be given to 
the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 
"when a veteran has received less than the maximum 
evaluation" under Diagnostic Code 5293); see also Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (Court concluded that 
remand for the Board to consider functional loss due to pain 
was not appropriate where the claimant was already receiving 
the maximum disability rating available for limitation of 
motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain).  
Therefore, because functional loss is already being 
compensated, and because the veteran is receiving the maximum 
schedular evaluation, an increased disability rating based on 
functional loss is not available.  The Board finds, 
therefore, that the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 are not applicable.

There are no other diagnostic codes potentially applicable to 
this condition.  Although the RO previously rated the 
veteran's fibromyalgia syndrome under diagnostic code 5002, 
as analogous to rheumatoid arthritis, this was before a 
definitive diagnosis was made.  This diagnostic code is no 
longer appropriate in the veteran's case, as the veteran has 
been diagnosed with fibromyalgia syndrome.  Accordingly, the 
preponderance of the evidence is against assignment of an 
increased disability rating for the veteran's service-
connected fibromyalgia.  The regulations establish disability 
ratings that are intended to compensate a veteran for average 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A.A. § 1155.  Although the Board 
sympathizes with the veteran's difficulties due to his 
condition, the Board is constrained to abide by VA 
regulations.  The Secretary has determined that the maximum 
disability rating for fibromyalgia is 40 percent, and this 
evaluation encompasses a level of compensation for persistent 
symptoms due to this disorder, any functional loss that would 
result from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.  He 
simply is not entitled to a schedular disability rating 
higher than 40 percent, and there is no reasonable doubt on 
this matter that could be resolved in his favor.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
disorder has been considered; however, referral for 
extraschedular consideration is not warranted in this case, 
as the veteran is already receiving a total disability rating 
based on individual unemployability.  Further, frequent 
hospitalization as a result of the disorder has not been 
demonstrated.


ORDER

An evaluation in excess of 40 percent for fibromyalgia is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



